Citation Nr: 1105929	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
neurodermatitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 2000 to June 2006, 
including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.


FINDING OF FACT

The Veteran's skin disorder, to include neurodermatitis, was 
incurred in, or caused by, her active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin 
disorder, to include neurodermatitis, have been met.  38 U.S.C.A. 
§§ 1110, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for the Veteran's skin disorder, to include neurodermatitis, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000,            
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), 
cannot be considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claim on the merits.

The Veteran contends that she has a skin disorder, to include 
neurodermatitis, that began in October 2004, during her military 
service, and that this disorder intensified during her deployment 
to Iraq.  The Veteran further alleges that she received 
continuing treatment for her skin disorder throughout her active 
military service.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  Service 
connection may be granted for any disorder diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In 
order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal connection between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2010).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be 
granted for any injury or disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.   
See 38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Though the Veteran has been unable to appear for scheduled VA 
examinations, she has a currently diagnosed skin disorder.  The 
Veteran was diagnosed with acne/neuroderm overlap and 
neurodermatitis by a VA physician in January 2007, satisfying the 
first element of the Hickson test.  See Hickson, supra. 

With respect to the second element of the Hickson test, in-
service disease or injury, all efforts made by the RO to find the 
Veteran's service treatment records were unsuccessful.  A Formal 
Finding on the Unavailability of Service Medical Records, 
detailing the attempts made to locate the Veteran's records, was 
issued in June 2007.  In a case such as this where it appears 
that a Veteran's service treatment records are incomplete, the 
Board's obligation to explain its findings and conclusions, and 
to consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, that the O'Hare precedent does not 
raise a presumption that the missing medical records would, if 
they still existed, necessarily support the Veteran's claim.

Additionally, case law does not establish a heightened "benefit 
of the doubt," only a heightened duty of the Board to consider 
the applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law 
does not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Notwithstanding the unavailability of her service treatment 
records, the Veteran contends that her skin disorder has been 
present since approximately October 2004, during her active 
military service.  Further, a review of the claims file reveals 
that the Veteran was initially seen by a VA physician for her 
skin disorder in September 2006, less than four months following 
her separation from active service, and that she has sought 
regular treatment for her skin disorder since that time.  At the 
time of her visit with the VA physician, the Veteran reported 
having a persistent papular or nodular skin rash, lasting several 
years and affecting her upper and lower back, as well as her 
arms, knees, and thighs.  She reported that the rash began before 
her deployment and, despite various treatments, has continually 
affected her.  Accordingly, the Board finds that the Veteran has 
presented credible lay testimony that her currently diagnosed 
skin disorder had its onset during her active military service.  
See Layno v. Brown, 6 Vet. App. 465 (1994); see also Hickson, 
supra.  This finding is strongly supported by the evidence of 
record that the Veteran sought treatment for this disorder 
immediately following her discharge from service.

In this regard, the Board notes that the Veteran is competent to 
report the symptoms of a skin disorder.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson,   21 Vet. 
App. 303, 307-08 (2007) (holding that lay testimony is competent 
to establish the presence of observable symptomatology).  
Competent testimony is limited to that which the witness has 
actually observed and is within the realm of her personal 
knowledge; such knowledge comes to a witness through use of her 
senses-that which is heard, felt, seen, smelled or tasted.  See 
Layno, supra.  It is within the Veteran's realm of personal 
knowledge whether she has the symptoms of a skin disorder.  
Moreover, there is no reason to doubt the credibility of the 
Veteran in reporting the onset of her skin disorder during her 
active military service.  

With respect to the third element of the Hickson test, the Board 
finds that the nexus between the Veteran's currently diagnosed 
skin disorder and her reported in-service skin disorder is 
established by the steps taken by the Veteran to seek treatment 
for her condition immediately following her discharge from 
service.  The Veteran reported receiving regular treatment for 
her skin disorder during service and she has received regular 
treatment since her separation from active service.  In spite of 
the treatment that she has received, the disorder has persisted 
since it first appeared during her active service.  See Hickson, 
supra.

Therefore, the Board finds that the Veteran meets all three 
elements required for service connection for a skin disorder, to 
include neurodermatitis.  She currently has a skin disorder.  
Additionally, she has consistently reported having a persistent 
skin disorder while in service.  Finally, she sought medical 
attention for the same persistent skin disorder from a VA 
physician immediately following her discharge from service, 
thereby providing the necessary nexus between the claimed in-
service disability and the present disability.  Accordingly, 
applying the benefit of the doubt doctrine, all doubt is resolved 
in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010); see also 
O'Hare, supra.  Therefore, the Veteran's claim for service 
connection for a skin disorder, to include neurodermatitis, is 
granted.


ORDER

Entitlement to service connection for a skin disorder, to include 
neurodermatitis, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


